COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Carolyn R. Dawson v. Kevin Pakenham

Appellate case number:   01-19-00572-CV

Trial court case number: 19-CCV-064653

Trial court:             County Court at Law No. 1 of Fort Bend County

       Appellant’s motion for rehearing en banc is DENIED.

       It is so ORDERED.

Judge’s signature: ________/s/ Julie Countiss_____________
                       Acting for the En Banc Court*

Date: 12/5/2019

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.